UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-1399



K. MORGAN KENYON,

                                             Plaintiff - Appellant,

          versus


WILLIAM MCDONALD, individually and in his of-
ficial capacity as Deputy Sheriff of Nelson
County, 1996; MICHAEL BOWMAN; BRUCE JOHNSON,
individually and in his official capacity;
RICHARD HOUCHEN, individually and in his of-
ficial capacity; JOHN DOE, unknown Amherst
County Sheriff’s Deputy, individually and in
his official capacity; PHILLIP D. PAYNE, indi-
vidually and in his official capacity; JOSEPH
M. SERKES; ROBERT CRUZ, individually and in
his official capacity as Deputy Sheriff of
Nelson County, 1996; COUNTY OF NELSON; RONALD
R. WOOD, individually and in his official ca-
pacity as Sheriff of Nelson County, 1996;
NELSON COUNTY SHERIFF'S DEPARTMENT; MATTIE
BURLEY, individually and in her official ca-
pacity as Magistrate, 1996; RUTH A. SCHMITT,
individually and in her official capacity as
Magistrate, 1996; SUPREME COURT OF VIRGINIA;
JOHN CUTLIP, individually and in his official
capacity as Nelson County Administrator, 1996;
NELSON COUNTY BOARD OF SUPERVISORS; THOMAS
HARVEY, individually and in his official ca-
pacity as Nelson County Board of Supervisors
member, 1996; SAMUEL DELAURA, individually and
in his official capacity as Nelson County
Board of Supervisors Vice-Chairman, 1996; JOHN
PONTON, individually and in his official ca-
pacity as Nelson County Board of Supervisors
Chairman, 1996; PERCY CLARK, individually and
in his official capacity as Nelson County
Board of Supervisors member, 1996; COMMON-
WEALTH OF VIRGINIA'S STATE COMPENSATION BOARD;
COMMONWEALTH OF VIRGINIA,

                                          Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (CA-98-92-C)


Submitted:   July 13, 2000                Decided:     July 20, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


K. Morgan Kenyon, Appellant Pro Se. Carlene Booth Johnson, PERRY
& WINDELS, Dillwyn, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     K. Morgan Kenyon appeals the district court’s order denying

relief on her 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Kenyon v. McDonald, No. CA-98-92-C (Oct.

2, 1998; Sept. 30 & Oct. 6, 1999; Mar. 2, 2000).   Further, although

we deny the Appellees’ request for fees and costs, we warn Kenyon

that her continued pursuit of frivolous claims in this Court may

result in the award of damages and costs against her.    See Fed. R.

App. P. 38.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  3